Citation Nr: 1134982	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  10-01 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma.

2.  Entitlement to service connection for a post operative right inguinal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In September 2010, the Veteran testified at a hearing before the undersigned.  

The issues of service connection on a de novo basis for asthma, and service connection for post-operative right inguinal hernia are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 1990 rating decision denied the Veteran's claim of service connection for asthma; he was notified of this denial and given his appellate rights, but he did not thereafter perfect an appeal of the rating action. 

2.  The evidence received since the August 1990 rating decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for asthma.





CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for asthma.  38 U.S.C.A. §§ 1110, 1111, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

As to applications to reopen, the United States Court of Appeals for Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006), held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  Specifically, VA must notify a claimant of the evidence and information that is necessary to reopen the claim as well as notified of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit in light of the specific bases for the prior denial of the claim.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

A letter dated in September 2008 provided the Veteran with the appropriate notice.  In any event, given that the Board is reopening the claim of service connection for asthma, any deficiency in VA's duty to notify the Veteran as to that claim is moot. 

The Claim to Reopen

The Veteran and his representative contend that the claimant's asthma was aggravated by his military service.

The law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to give consideration to all of the evidence received since the August 1990 RO decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

In this regard, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disability, there must be (1)  evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With the above criteria in mind, the Board notes that the August 1990 RO decision denied the initial claim of service connection for asthma because the record was negative for a current diagnosis of asthma and evidence that the Veteran's asthma was caused or aggravated by his military service.  The evidence of record at the time included service treatment records showing that at entrance, he reported a history of asthma 8 years prior to service.  In July 1973, he reported having had asthma all of his life.  The service records show he reported experiencing shortness of breath on mild exertion, and that he reported surgery prior to service involving pectus excavation.  Pulmonary function tests in service were described as normal for a patient with a repaired pectus.

The evidence previously considered also included the report of a June 1990 VA examination recording the Veteran's assertion that he had asthma.  Physical examination was negative for pertinent abnormalities, and he was diagnosed as having complaints of asthma, with the examiner noting that the Veteran likely had hayfever instead.  He was scheduled for pulmonary function tests to confirm the presence of asthma, but he failed to report.

The Board notes that since the August 1990 RO decision denied the Veteran's claim, VA has received medical records, written statements in support of the claim from the claimant and his representative, and testimony at a personal hearing.  

The Board finds that the medical records in particular serve to reopen the claim.  The medical records document treatment for diagnosed asthma starting in 1990. This relates to an unestablished fact necessary to substantiate the claim, namely the presence of a current disability of asthma.  That element of the claim was not established by the medical evidence at the time of the August 1990 rating action, and in fact was a basis for the denial of the claim at that time.  The treatment records consequently are new and material, and the claim is reopened.


ORDER

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for asthma is granted.


REMAND

As to the asthma claim, the record shows that the Veteran has consistently indicated that he has had the disorder all of his life.  Nevertheless, the first actual finding of asthma documented thusfar in the file was made in 1990.  

The record shows that the Veteran has not been afforded a VA examination.  Given his essential contention of noticing asthma symptoms at least since service, and the current evidence of asthma, the Board finds that a VA examination is necessary.

Turning to the hernia disorder, the Veteran contends that his inguinal hernia, which he acknowledges developed before service and which required surgery before he entered service, was aggravated by service.  He explains that service caused him to develop chronic pain at the site of his surgery. 

The Veteran's April 1973 pre-induction examination documented a history of a right inguinal hernia with repair approximately five to six years earlier.  It was also noted that the Veteran had a post operative scar. 

The March 1974 separation examination again noted that the Veteran's medical history included a right inguinal hernia repair.  The interim service treatment records were negative for complaints, diagnoses, or treatment related to the right inguinal hernia or the scar.  The post-service record is silent for any reference to a recurrence of hernia, but records for August 1990 indicate that his post operative scar was tender. 

Given the Veteran's contentions concerning the increase in pain, and the evidence of a painful scar, the Board finds that the question of possible aggravation requires a medical opinion.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO/AMC should schedule the Veteran for a VA examination to determine the nature, extent, and etiology of his asthma.  All indicated studies should be performed.  
	
With respect to any asthma identified, the examiner should provide an opinion as to the following:

A.  Is it at least as likely as not that the Veteran's asthma was present in service?

B.  If so, is it clear and unmistakable that the asthma pre-existed service?

C.  If it is clear and unmistakable that the asthma pre-existed service, is it clear and unmistakable that the asthma did not undergo chronic worsening in service?

D.  If it is not clear and unmistakable that the asthma pre-existed service or did not undergo chronic worsening in service, is it at least as likely as not that any currently present asthma is etiologically related to service?	

The rationale for any opinions offered should be provided. The Veteran's claims files should be made available to the examiner. 

2.  The RO/AMC should also schedule the Veteran for a VA examination to determine the nature, extent, and etiology of the post-operative residuals of an inguinal hernia.  All indicated studies should be performed.  
	
With respect to any residuals of a right inguinal hernia identified, including post-operative scarring, the examiner should provide an opinion as to the following:

A. Is it at least as likely as not that any currently present post-operative residuals of a right inguinal hernia underwent chronic worsening during the Veteran's period of service?	

B.  If yes, is it clear and unmistakable that any increase in severity during service was due to the natural progress of the condition?

The rationale for any opinions offered should be provided. The Veteran's claims files should be made available to the examiner. 

3.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full the RO/AMC should issue a supplemental statement of the case, and should provide the appellant and his representative an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded to the RO.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 


(CONTINUED ON THE NEXT PAGE)

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


